MR. JUSTICE HARRISON
delivered the opinion of the Court.
Sterling Park appeals from a Deer Lodge County District Court order directing him to pay maintenance and support for his wife and children.
The parties were married on April 20, 1971, in Orem, Utah. Three children were born of the marriage and were of minor age at *184the time the cause was filed in District Court. After hearing the court entered a judgment ordering Sterling Park to pay $135 per week for the maintenance and support of his wife Sheryl and the couple’s three children. No special findings of fact or conclusions of law were entered with the judgment.
The issue we are asked to address is whether the District Court judgment was sufficient and properly entered. We find that it was not.
Rule 52(a), M.R.Civ.P., commands the District Court to find the facts specially and state separately its conclusions of law. The failure to comply with Rule 52, M.R.Civ.P., is fatal to the validity of the order.
This Court disdains its role as the corrector of mistakes too obvious to question. We grow weary of continual disregard of the most basic rules of practice and procedure. These rules are clear, and this Court expects and demands that they be followed.
The order is vacated and remanded for the entry of a proper order.
MR. CHIEF JUSTICE HASWELL and JUSTICES DALY, SHEA and SHEEHY concur.